Citation Nr: 1325869	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-48 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1971 to June 1975. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut which, in pertinent part, denied entitlement to service connection for left ear hearing loss.  The Veteran submitted a Notice of Disagreement in July 2010; a statement of the case was issued in November 2011; and a VA Form 9 was submitted in November 2011.  

In April 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his left ear hearing loss is related to acoustic trauma sustained during service.  As an electrician on a submarine, he testified that he was exposed to near-constant engine room noise and compression/pressure (i.e., popping of the ears) when ascending and descending in the submarine. See Hearing Transcript, generally.  The Veteran also stated that he slept in very close proximity to the engine room for two and one-half of the four years of his service on the submarine.  He has endorsed ongoing left ear hearing loss since service.  

Briefly, the Board notes that the Veteran is currently service connected for hearing loss of the right ear as based on audiometric findings shown upon separation from service.  With respect to the left ear, however, a June 1975 separation examinations shows some slight threshold shifts in audiometer findings since the 1971 induction examination, but nothing which constitutes impaired or abnormal hearing pursuant to VA standards or Hensley. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  Whispered voice testing was also shown to be 15/15 (i.e., normal).  

Following service, review of a chart providing audiological results from 1980 to 2008, first shows left ear hearing loss for VA purposes in 1992. See 38 C.F.R. § 3.385.   

In June 2010, the Veteran underwent a VA audiological examination.  The examiner opined that the Veteran's left ear hearing loss was not related to service because his hearing was normal at his separation examinations.  The examiner did not otherwise elaborate on the possible causes of the Veteran's hearing loss despite his denial of post-service recreational noise exposure and occupational noise exposure with the use of hearing protection.  

This rationale provided as part of the June 2010 opinion is inadequate because the Court has held that even when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time (see 38 C.F.R. § 3.385), he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, supra.  

Indeed, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley, supra. 

Additionally, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

As the June 2010 the VA examiner's unfavorable opinion was based on reasoning which is contrary to VA's policies concerning the development and adjudication of bilateral hearing loss claims as per Training Letter 10-02 (March 2010), as well as the Court's holdings in Ledford and Hensley concerning consideration of delayed-onset of hearing loss, the Board finds that a VA addendum opinion must be obtained upon remand. See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the audiologist who conducted the June 2010 examination to render an addendum opinion.  If that examiner is no longer available, schedule the Veteran for a new audiological examination with an appropriate clinician.  

The purpose of the examination is to determine whether the Veteran has left ear hearing loss that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner will be advised of the following:

i) The purpose of the examination is to ascertain whether the Veteran has left ear hearing loss as a result of any in-service incident, to specifically include noise exposure while serving as an electrician in a submarine for 4 years, as well as exposure to frequent pressure changes therein.  The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following evidence, which must be specifically addressed in the examination report: 

i) The Veteran's testimony regarding service connection for left ear hearing loss wherein he stated that he was exposed to near-constant engine noise while serving as an electrician on a submarine for a period of 4 years; that he slept in close proximity to the engine room for a period of at least two and one-half years; that he was exposed to frequent pressure changes in the submarine; and that he has experienced continuous left ear hearing loss symptoms since service. 

ii) Private audiological charts, dated from 1980 to 2008, showing left ear hearing loss (for VA purposes) as early as January 1992. 

c) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's left ear hearing loss began during active service, is related to any incident of service, or began within one year after discharge from active service.  

In particular, the examiner must respond to the inquiry as to whether, notwithstanding that the Veteran's separation hearing test was "normal," hearing loss did or could have developed within one year of service, or developed later as a result of service, as noted in the Hensley decision, above.

e) In providing the requested opinion, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes (i.e., presbycusis versus noise-induced hearing loss), in determining the likelihood that current left ear hearing loss was caused by noise exposure in service as opposed to some other cause.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


